51 F.3d 280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.IMMIGRANT ASSISTANCE PROJECT OF the LOS ANGELES COUNTYFEDERATION OF LABOR (AFL-CIO);  Travelers and Immigrants Aidof Chicago;  Washington Association of Churches;  HermandadMexicana Nacional;  One Stop Immigration;  et al.,Plaintiffs-Appellees,v.IMMIGRATION & NATURALIZATION SERVICE;  Chris Sale, ActingCommissioner of the Ins;  Janet Reno, AttorneyGeneral of the United States;  UnitedStates Department of State,Defendants-Appellants.
No. 93-35898.
United States Court of Appeals, Ninth Circuit.
March 31, 1995.

Before:  HUG, PREGERSON, and FERGUSON, Circuit Judges.

ORDER

1
On the court's own motion, the appeal before us on the protective order is dismissed without prejudice.


2
Future appeals in this matter shall be assigned to this panel.